Citation Nr: 0307036	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral tinnitus.

2.  Entitlement to an effective date earlier than September 
2, 1999, for the grant of service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Portland, Oregon, which granted service connection for 
bilateral tinnitus, assigning this condition a 10 percent 
rating under Diagnostic Code 6260 effective from September 2, 
1999, the date of the original claim.  The veteran appealed 
that decision with respect to both the evaluation and 
effective date assigned.

By a rating decision dated in April 2002, the RO granted 
service connection for a mood disorder as secondary to 
service-connected tinnitus, assigning this condition a 30 
percent evaluation effective from September 30, 1999.

The veteran was afforded a hearings before a Member of the 
Board at the RO in December 2002.  A transcript of the 
hearing testimony has been associated with the claims file.  
The veteran expressed disagreement with the disability rating 
assigned for the mood disorder at this hearing as well as in 
a letter date February 5, 2003.  The Board construes the 
veteran's hearing testimony to be a notice of disagreement 
with the August 2002 rating decision.  See Gallegos v. Gober, 
14 Vet. App. 50 (2000).  A statement of the case has not been 
issued with regard to this matter.  Where a statement of the 
case has not been provided following the timely filing of a 
notice of disagreement, a remand, not a referral to the RO is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As such this issue is remanded to the RO for 
development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's tinnitus is currently evaluated as 10 
percent disabling under Diagnostic Code 6260.  This is the 
maximum allowable rating under the code.

3.  The veteran initially filed a claim in which he alleged 
entitlement to service connection for tinnitus on September 
2, 1999.


CONCLUSION OF LAW

1.  There is no legal basis for a rating in excess of 10 
percent for tinnitus pursuant to DC 6260 or any other 
potentially applicable diagnostic code.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.87a, Diagnostic Code 6260 (2002).

2.  The criteria for the assignment of an effective date 
earlier than September 2, 1999, for grant of entitlement to 
service connection for tinnitus have not been met. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claims.   On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in the 
November 1999 rating decisions; the Board remand in October 
2000; the March 2000 statement of the case; and April 2002 
supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded a VA examination, addressing 
the disability on appeal.  Service, VA and private outpatient 
and hospital treatment records have been associated with the 
claims file.  There does not appear to be any outstanding 
medical records that are relevant to this appeal.  In 
addition the veteran was afforded a hearing at the RO before 
a Member of the Board in December 2002.


Background.  The veteran was separated from service in 
January 1969.  He did not file his initial claim for service 
connection for tinnitus until September 2, 1999.  

By rating action in November 1999, service connection for 
tinnitus was granted and a 10 percent rating was assigned 
from September 2, 1999, the date of the veteran's claim.

Subsequently on December 2, 1999, the veteran submitted a 
notice of disagreement, which includes language construed by 
the RO as an informal claim for service connection for 
depression, and chronic mental and physical fatigue secondary 
to tinnitus. 

Subsequently, by rating action in April 2002, service 
connection for a mood disorder (claimed as depression, mental 
and physical fatigue, and problems with concentration and 
memory) secondary to tinnitus was granted and a 30 percent 
rating was assigned.  The effective date was from September 
30, 1999, the date of a letter from the veteran which noted 
mental and physical problems related to his tinnitus.

In a Supplemental Statement of the Case dated in April 2002 
the RO set forth the provisions of 38 C.F.R. § 3.321(b)(1) 
regarding extra-schedular evaluations and explained that it 
was determined that this case did not present an exceptional 
or unusual disability picture such as to warrant referral for 
extra-schedular consideration.  It was noted that the veteran 
reported that he had to step down from his managerial 
position in a car dealership due to problems resulting from 
tinnitus, but that inasmuch as the veteran had continued to 
work successfully as a car salesman earning between $3,000 
and $5,000 per month, marked interference with employment was 
not shown. 

The veteran offered testimony at a Travel Board Hearing in 
December 2002.  In essence he testified that he had had a low 
grade ringing in his ears since service but that something 
happened to escalate it to the point where it became almost 
intolerable.  He indicated that he worked between 55 to 60 
hours a week and that he made good money, but that his 
earnings from employment were down about a third from when he 
had been a general manager.

The claims file contains service, VA and private medical 
records.  None of the documents of record reveals any earlier 
date than September 2, 1999, for a formal or informal claim 
for service connection for tinnitus.

Criteria for Increased Rating.  When rating the veteran's 
service-connected disability, the entire medical history must 
be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In a claim for a greater original rating after an 
initial award of service connection, all of the evidence 
submitted in support of the veteran's claim is to be 
considered.  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The VA Rating Schedule provides a 10 percent evaluation for 
recurrent tinnitus under Diagnostic Code 6260.  This is the 
maximum disability rating available under this code.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2002).  A note under 
Diagnostic Code 6260 indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under other 
diagnostic codes for hearing impairment or certain diseases 
of the ear, except when tinnitus supports an evaluation under 
one of those diagnostic codes.

Except as otherwise provided in the schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accidence, 
etc., are to be rated separately, as are all other disabling 
conditions, if any.  38 C.F.R. § 4.25(b).

In September 2002, VA published a proposed rule in the 
Federal Register to state more explicitly the method of 
evaluation of tinnitus under Diagnostic Code 6260.  The 
intended effect of the proposed rule was to codify current 
standard VA practice by stating that recurrent tinnitus will 
be assigned only a single 10-percent evaluation, whether it 
is perceived in one ear, both ears, or somewhere in the head.  
67 Fed. Reg. 59,033-59,034 (September 19, 2002).

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis.  In this case, the veteran has been granted a 10 
percent evaluation for tinnitus, which is the maximum 
schedular evaluation under the schedular criteria provided by 
the VA Rating Schedule for that disability.  The Board has 
considered whether separate disability rating may be assigned 
for tinnitus in each ear.  The provisions of 38 C.F.R. § 4.14 
provide that evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
See also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Additionally, as stated in the Federal Register, current 
standard VA practice is that recurrent tinnitus will be 
assigned only a single 10-percent evaluation, whether it is 
perceived in one ear, both ears, or somewhere in the head.  
67 Fed. Reg. 59,033-59,034 (September 19, 2002).

As the veteran is already evaluated at the maximum schedular 
evaluation available, he is not entitled to an evaluation in 
excess of that schedular evaluation unless he establishes 
that there is a basis for an extraschedular evaluation.

The RO expressly considered referral of the case to the Under 
Secretary for Benefits or to the Director, Compensation and 
Pension Service, for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  This regulation provides 
that, to accord justice in an exceptional case, where the 
schedular criteria are found to be inadequate, the RO may 
refer the claim for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  No 
such factor relating to tinnitus was found to be present in 
this case.

The Board has considered the veteran's statements and 
testimony, as well as the medical evidence of record.  The 
evidence establishes that the veteran continues to experience 
persistent tinnitus, so as to warrant the 10 percent 
schedular evaluation.  The evidence presented by the veteran 
does not establish that the regular schedular standards, 
representing average impairment in earning capacity, are 
inadequate, impractical, or fail to account for factors of 
disability due to tinnitus present in the veteran's case.  In 
this regard, it is noted that service connection has been 
established for mood disorder (claimed as depression, mental 
and physical fatigue, and problems with concentration and 
memory) as secondary to the service-connected tinnitus.  A 
separate 30 percent rating has been assigned for these 
symptoms.

In this case there is no doubt that the veteran has 
significant disability with ringing in his ears due to 
tinnitus.  However, the evidence of record does not indicate 
that this disability alone presents an exceptional or unusual 
disability picture that renders impractical the application 
of the regular schedular criteria.  The veteran has described 
a constant noise in his ears and head that sounds like 
crickets, but the veteran has not indicated anything which 
would make his tinnitus exceptional or unusual such that it 
would warrant an evaluation in excess of the currently 
assigned 10 percent rating.  There is no evidence 
demonstrating that the service-connected tinnitus markedly 
interferes with employment.  There is no evidence that the 
veteran has been hospitalized or has required frequent 
treatment due to tinnitus.  The veteran has not submitted 
evidence that his tinnitus results in disability factors not 
contemplated in the criteria.  After review of the record, 
the Board agrees with the RO that there is no evidence which 
warrants further action on this question.

Since the veteran is currently in receipt of the maximum 10 
percent rating for tinnitus under schedular criteria for 
rating this disability, and since it has not been shown to 
warrant an extraschedular evaluation under 38 C.F.R. § 
3.321(b), an evaluation in excess of 10 percent for tinnitus 
is not warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


Earlier effective date.  Generally, service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted during active duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted within the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Where a veteran served 90 days of 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic organic disease of the 
nervous system becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992). When a 
disease is not initially manifested during service, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated during the veteran's service.  See 38 U.S.C.A. 
§ 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefore.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

It is noted that 38 U.S.C.A. § 5101(a) mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid, see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The words application and claim are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p). 
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

It is shown by the record, and not otherwise disputed by the 
veteran, that his claim for VA compensation in which he 
alleged entitlement to service connection for tinnitus was 
initially filed with VA on September 2, 1999.  No prior oral 
or written communication by the veteran with VA regarding any 
hearing disability or tinnitus is demonstrated by the 
evidence on file or otherwise alleged by the veteran, thereby 
precluding the existence of any formal or informal claim for 
VA compensation at a point earlier than September 2, 1999.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  As 
the filing date of the veteran's initial VA claim for 
compensation benefits was more than one year after his 
separation from service in January 1969, the grants of 
entitlement to service connection for the aforementioned 
disability cannot be made effective as of the day following 
the veteran's discharge from active duty.  38 C.F.R. § 
3.400(b)(2).

In a letter notice of disagreement received in December 1999, 
the veteran indicated his disappointment that, 
"consideration was not given to allowing some period of 
retroactivity."  Based on the circumstances presented, the 
veteran argues that, "perhaps a reasonable argument could 
not be made for 30 years retroactivity.  A one year 
retroactivity period certainly could be deemed reasonable."  

The veteran's argument is in error as it ignores a crucial, 
foundational element of the system designed by Congress for 
the administration of VA compensation benefits; namely, that 
a claim must be filed for a grant of entitlement and the 
payment of monetary benefits.  See 38 U.S.C.A. § 5101(a) 
(West 2002).  In this instance, the veteran fails to account 
for the fact that a claim for the benefit sought was not 
submitted until September 2, 1999, thirty years after service 
and well beyond the one-year period from the date of 
separation from service.

In sum, by operation of 38 C.F.R. § 3.400(b)(2), the earliest 
effective date assignable based on a claim for direct service 
connection is the later of the date of receipt of the claim 
or the date entitlement arose.  Here, the latter of two is 
the date on which the veteran initially filed a claim for 
service connection for tinnitus, September 2, 1999.  
Accordingly, the appeal must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus is denied.

Entitlement to an effective date earlier than September 2, 
1999, for grant of service connection for tinnitus is denied.


REMAND

By rating action in April 2002 the RO granted service 
connection for a mood disorder, (claimed as depression, 
mental and physical fatigue, and problems with concentration 
and memory) as secondary to the service-connected disability 
of tinnitus.  At the December 2002 Travel Board Hearing, the 
veteran indicated disagreement with this rating decision.  He 
was surprised that it was not listed as an issue for the 
Travel Board Hearing.  In a letter dated in February 2003, he 
continued to express disagreement with the rating assigned.  
The Board finds that the veteran has timely filed a Notice of 
Disagreement as to the rating assigned for his mood disorder.

However, before the Board can consider this issue, the RO 
must reexamine the claim and determine if additional review 
or development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
Statement of the Case (SOC), unless the matter is resolved by 
granting the benefits sought on appeal or the Notice of 
Disagreement is withdrawn by the appellant.  38 C.F.R. 
§§ 19.26, 19.29.  The Court has directed that where a 
claimant has submitted a timely Notice of Disagreement with 
an adverse decision and the RO did not subsequently issue a 
SOC addressing the issue, the Board should remand the issue 
to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The appellant is informed that the appeal as to this issue 
will be returned to the Board following the issuance of the 
SOC only if it is perfected by filing of a timely substantive 
appeal.  In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).

The case is REMANDED to the RO for the following:


The RO must reexamine the veteran's claim 
for a rating in excess of 30 percent for 
mood disorder and determine if additional 
review or development is warranted.  If 
no preliminary action is required, or 
when it is completed, the RO must prepare 
a SOC, unless the matter is resolved by 
granting the benefits sought on appeal or 
the Notice of Disagreement is withdrawn 
by the appellant.  If, and only if, the 
veteran submits a timely substantive 
appeal, the case should be returned to 
the Board in accordance with appellate 
procedures.  The purpose of this remand 
is to ensure due process.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

